IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE

            STATE OF TENNESSEE v. NOLAN EXCELL PIPPEN

                          Circuit Court for Marshall County
                                    No. 2014CR12



               No. M2015-00828-CCA-R3-CD – Filed January 28, 2016




JOHN EVERETT WILLIAMS, J., concurring and dissenting.

       I respectfully dissent from the majority’s conclusion that the trial court erred by
denying the defendant’s motion to suppress. I concur with the majority’s conclusion that
the evidence was insufficient to support the defendant’s conviction for public intoxication
as indicted, but I would uphold his conviction for simple possession of marijuana.

        Our supreme court has stated that “the strength of evidence necessary to establish
probable cause to arrest is significantly less than the strength of evidence necessary to
find a defendant guilty beyond a reasonable doubt.” State v. Bishop, 431 S.W.3d 22, 41
(Tenn. 2014). Both officers testified that the defendant appeared to be intoxicated,
smelled of alcohol, and was unsteady on his feet. According to Officer Fender, the
defendant was “staggering a little bit” and was “making several steps trying to keep his
balance.” Emotionally, the defendant “seemed to be upset.” Both officers testified that
in their opinion, the defendant was intoxicated and therefore a danger to himself and to
others. The defendant also indicated that he had been in an altercation involving two
individuals, and he pointed out these individuals in the parking lot. At this point, based
upon the available information and their interaction with the defendant, the officers had
sufficient probable cause to arrest the defendant for public intoxication. Officers then
discovered marijuana in the defendant’s pocket during a search incident to a lawful arrest
for public intoxication. Accordingly, I conclude that the trial court did not err in denying
the defendant’s motion to suppress.


                                                 _________________________________
                                                 JOHN EVERETT WILLIAMS, JUDGE